DAVISON, Justice.
This is a companion case to Personal Loan & Finance Co. of Capitol Hill v. Oklahoma Tax Commission, Okl., 437 P.2d 1015, in which we this day promulgated an opinion affirming the order of the Oklahoma Tax Commission assessing additional corporate franchise taxes. The facts, circumstances and propositions of error presented are identical in both cases, except that in the present case the plaintiff in error (taxpayer) borrowed the sum of $494,000 from its parent corporation, Personal Loan & Finance Co. of Memphis, Tennessee.
We adopt our opinion and conclusion in the above case as determinative of all matters presented herein.
Affirmed.
All the Justices concur.